Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11-15, 18-19 are pending in Instant Application.
Claims 1, 6, 11, 12 are amended.
Claims 10, 16, 16 are cancelled.
Claims 18, 19 are newly added.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional application 62861136 filed on 06/13/2019.

Response to Arguments
Applicant's arguments filed in the amendment filed 02/02/2022 have been fully considered but they are not persuasive. The reasons are set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 18 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The Examiner could not find any support paragraph in the specification for the claim language “the indicator is a lamp.”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reitnour et al., “hereinafter Reitnour’ (U.S. Patent Application: 20130040600) in view of Binning (U.S. Patent Application: 20050135570).

As per Claim 1, Reitnour discloses a system for operating an indicator including: 
a telephone module operative to monitor a sequence of keystrokes to detect a call for a pre-determined number, said telephone communicably coupled to a hub (Reitnour, Para.28, the control system includes a notification system that is responsive to activation of the App. When the user presses, clicks or otherwise activates the App (i.e., by touching an icon or shortcut placed on the mobile devices display screen or depressing a hardwired button on the mobile device designated to activate the App), the control system, in one embodiment, immediately sends a message through the telecommunication system (e.g., automatically dials) to one or more preset emergency numbers, such as to E911, campus security, and/or a national security monitoring service like ADT.  ); 
a transceiver included in said hub, said transceiver operable to wirelessly signal a remote unit, said remote until coupled to an indicator, wherein when the pre-determined number sequence of key strokes is dialed the hub directs the remote unit to activate the indicator (Reitnour, Para.28, the control system includes a notification system that is responsive to activation of the App. When the user presses, clicks or otherwise activates the App (i.e., by touching an icon or shortcut placed on the mobile devices display screen or depressing a hardwired button on the mobile device designated to activate the App), the control system, in one embodiment, immediately sends a message through the telecommunication system (e.g., automatically dials) to one or more preset emergency numbers, such as to E911, campus security, and/or a national security monitoring service like ADT.  The message may be a preset audio (or text) message, such as "This is an emergency message from phone 123-456-7890, which is owned by Mary Smith.  Help is needed.  The phone is transmitting from Latitude 12.345 and Longitude 98.765." Alternately, the GPS system may provide a more specific location which is inserted into the message, such as "Broad and Chestnut Streets, Philadelphia, Pa."). 
However Reitnour does not explicitly disclose a request to activate an indicator at a specific location.
Binning discloses a request to activate an indicator at a specific location (Binning, Para.10, This invention addresses the above and other needs by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site…The Emergency Alert Control Signal may activate, deactivate, and/or monitor the emergency alert at a geographic location of the Emergency Alert Communications Address. When activated, the alert allows emergency personnel to more quickly locate the exact street address of the emergency.  For example, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reitnour with the teachings as in Binning. The motivation for doing so would have been for by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site (Binning, Para.10).


As per Claim 2, Reitnour in view of Binning discloses the system of claim 1 wherein the indicator is a strobe light (Binning, Para.10, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 

The same motivation that was utilized for combining Reitnour and Binning as set forth in claim 1 is equally applicable to claim 2.


As per Claim 3, Reitnour in view of Binning discloses the system of claim 1 wherein the indicator is either a colored light, a flashing light, an LED light or an audible sound (Binning, Para.10, The Emergency Alert Control Signal may activate, deactivate, and/or monitor the emergency alert at a geographic location of the Emergency Alert Communications Address. When activated, the alert allows emergency personnel to more quickly locate the exact street address of the emergency.  For example, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 
The same motivation that was utilized for combining Reitnour and Binning as set forth in claim 1 is equally applicable to claim 3.


As per Claim 4, Reitnour in view of Binning discloses the system of claim 1 wherein the hub is coupled to the remote unit using RF (Reitnour, Para.22, Each satellite has a computer and a clock and radio on board, and continually broadcasts its changing position and time, Para.23, The wireless device 10 includes a wireless telecommunication system that is designed to transmit and receive voice and data between the wireless device 10 and one or more recipient devices through wireless communication receivers, such as cellular base stations, WIFI hubs, cell towers, satellite systems, etc.). 

As per Claim 5, Reitnour in view of Binning discloses the system of claim 1 wherein the sequence of keystrokes includes the numbers 911 (Reitnour, Para.28, the control system includes a notification system that is responsive to activation of the App. When the user presses, clicks or otherwise activates the App (i.e., by touching an icon or shortcut placed on the mobile devices display screen or depressing a hardwired button on the mobile device designated to activate the App), the control system, in one embodiment, immediately sends a message through the telecommunication system (e.g., automatically dials) to one or more preset emergency numbers, such as to E911, campus security, and/or a national security monitoring service like ADT.  ). 



As per Claim 6, Reitnour discloses a method of operating a location indicator including: 
receiving at a server operational information from a remote device, said operational information including a request to activate an indicator at a specific location and a GPS position indication, said GPS position indication provided by a mobile application at the remote device (Reitnour, Para.07, The system preferably includes an application operable on the mobile device which, upon activation, such as an emergency situation, causes the system to determine a set of global position system (GPS) coordinates associated with the location of a mobile device.  Para.128, a secondary application (Second App) may be operating on the devices or systems associated with the emergency contacts, including the first responders, or may be stored at a remote location for activation by any of the recipients. The Second App may be programmed to permit the recipient, such as the emergency responders or a monitoring service to transmit the data immediately to select secondary recipients selected by the user or the recipients so that they can use the information to assist in the helping the user and/or may store the information for access by such recipients. For example, upon the user activating the App, the data associated with the mobile device (GPS data, video, audio, etc.) is transmitted to an emergency responder and/or a monitoring system and emergency contacts. If the Second App is activated by any of the recipients (such as the 911 operator), it permits selection of additional responders to receive the transmitted data, such as police officers on patrol in the vicinity of the incident. As such, as the 911 operator receives updated information (such as changing positional data), the secondary responder also receives the information, thus eliminating the need for the operator to relay the information. The Second App can be programmed to automatically select secondary recipients when activated based on pre-selections entered by the responder or user (such as family members to contact in the case of emergency [the reference Reitnour does not teach “activate an indicator at a specific location”. The Examiner relies on the secondary reference for“activate an indicator at a specific location”.  ]); 
transmitting to a hub, a signal to activate the indicator at the specific location in response to the GPS position indication (Reitnour, Para.26,the App may be programmed to transmit only certain information (such an audio transmission) to the police at the E911 number and inform the police that additional data, such as video data, digital sound, and/or GPS tracking information, can be obtained at a certain website or through a national or regional security service.), wherein said hub is coupled to a remote unit, said remote unit operable to control the indicator (Reitnour, Para.8, one or more recipients indicating that the user of the mobile device is involved in an emergency situation.  The recipients may include emergency responders, such as police, a monitoring service, and/or a list of emergency contacts previously entered by the user, Para.129, the server may also include a list of the emergency contacts 110.  After the data is received by the server, it may perform some of the functions described above, such as determining heading, generating a map, etc. and sends or makes available the additional data along line 220 to the emergency contacts 110 and the emergency responders and/or monitoring personnel 400/410… The server 200 can also store records of all the information transmitted by the mobile device, as well as all the notifications that the server 200 sends to emergency responders and emergency contacts. [the reference Reitnour does not teach “activate an indicator at a specific location”. The Examiner relies on the secondary reference for “activate an indicator at a specific location”.  ]). 
However Reitnour does not explicitly disclose a request to activate an indicator at a specific location.
Binning discloses a request to activate an indicator at a specific location (Binning, Para.10, This invention addresses the above and other needs by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site…The Emergency Alert Control Signal may activate, deactivate, and/or monitor the emergency alert at a geographic location of the Emergency Alert Communications Address. When activated, the alert allows emergency personnel to more quickly locate the exact street address of the emergency.  For example, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reitnour with the teachings as in Binning. The motivation for doing so would have been for by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site (Binning, Para.10).

With respect to Claim 12 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 7, Reitnour in view of Binning discloses the method of claim 6 wherein the server is coupled to a network and the server has processor-readable, non-transitory instructions directing the server to present an application programming interface (API) to the network (Binning, Para.30, The system controller 310 provides a bridging function between the memory subsystem 312, the one or more central processors 320, a graphics subsystem 330, a keyboard subsystem 332, an audio subsystem 334, a PCI (Peripheral Controller Interface) bus 324, and a Communications ("Comm") Device Interface 350.). 
The same motivation that was utilized for combining Reitnour and Binning as set forth in claim 6 is equally applicable to claim 7.

With respect to Claim 13 is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 8, Reitnour in view of Binning discloses the method of claim 7 wherein the API is further operable to present controls for either a visual indicator, an audio indicator, or a combination thereof (Binning, Para.10, The Emergency Alert Control Signal may activate, deactivate, and/or monitor the emergency alert at a geographic location of the Emergency Alert Communications Address. When activated, the alert allows emergency personnel to more quickly locate the exact street address of the emergency.  For example, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 
The same motivation that was utilized for combining Reitnour and Binning as set forth in claim 6 is equally applicable to claim 8.

With respect to Claim 14 is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 9, Reitnour in view of Binning discloses the method of claim 6 wherein the indicator is disposed to be visible from either a street or from the sky (Binning, Para.26, When activated, the alert allows emergency personnel to more quickly locate the exact street address of the emergency.  For example, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 
The same motivation that was utilized for combining Reitnour and Binning as set forth in claim 6 is equally applicable to claim 9.

With respect to Claim 15 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 11, Reitnour in view of Binning discloses the method of claim 6 wherein the GPS position indication is supplied from a mobile software application disposed on or in a vehicle (Reitnour, Para.41, That information can also be provided to all emergency responders to give them the ability to estimate the future location of the device, and potentially deduce whether the device (and thus the user) is in a vehicle, walking or stationary.). 

As per Claim 18, Reitnour in view of Binning discloses the method of claim 6 wherein the indicator is a lamp (Binning, Para.10, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site).
The same motivation that was utilized for combining Reitnour in view of Binning as set forth in claim 6 is equally applicable to claim 18.

With respect to Claim 19 is substantially similar to Claim 18 and is rejected in the same manner, the same art and reasoning applying.


The applicant Argue:
Argument 1:	 
Applicant argues that the reference Reitnour in view of Binning fails to teach or suggest “a telephone module operative to monitor a sequence of keystrokes to detect a call for a pre-determined number” as recited in claim 1. 

 	In response, Examiner would like to point out that the reference Reitnour does teach in Para.28, “the control system includes a notification system that is responsive to activation of the App. When the user presses, clicks or otherwise activates the App (i.e., by touching an icon or shortcut placed on the mobile devices display screen or depressing a hardwired button on the mobile device designated to activate the App), the control system, in one embodiment, immediately sends a message through the telecommunication system (e.g., automatically dials) to one or more preset emergency numbers, such as to E911, campus security, and/or a national security monitoring service like ADT.” And in Para.19, “The invention is directed to an application or App 10 for a mobile wireless device 12, such as a cell phone, smartphone, laptop, netbook or other transportable device capable of transmitting information, including, for example, an Apple iPhone.RTM. or iPad.RTM., a Blackberry.RTM. or Android.RTM. smartphone, etc.” and in Para.42, “During a distress call, the App may be configured, through the user profile setup or depending on the App version, to cause the mobile device to: [0043] vibrate with any Data-transmission (or alternatively shut-off the vibration to hide the transmissions); [0044] distribute emails/SMS/voice messages to some or all designated recipients depending on profile; [0045] call, email, or otherwise transmit to 911 or other emergency responder; [0046] contact a predetermined monitoring center”. 
In the instance application the inventor discloses in Para.44, “The predetermined number may be any sequence of key strokes. Alternatives to monitoring 911 calls include commercial applications such as RapidSOS Clearinghouse, Apple API, Google API, and the like. These services provide emergency activity information and may be coupled to the system as the phone app. The app 210 may also monitor voice dialing capabilities and wait for a 911 dial. Some embodiments may detect additional or alternative numbers, for example and without limitation, calls to a local security service.”
In the remarks Page 2, paragraph 2, the Attorney mention that “The Specification of the instant application includes use of android.telecom which in the Android Telecom framework responsible for managing calls on an Android device. This includes SIM-based calls using the Telephony framework for managing calls. A SIM card, also called a subscriber identity module or subscriber identification module, is a small memory card that contains unique information that identifies the phone to a specific mobile network. SIM-based calls are the native calling system on an Android device and function without the use of an installed application (App).”
The Examiner would like to point out that the Attorney’s explanation does not support the specification. In the instant application “monitoring sequence of keystrokes” is only discloses in Para.44. The reference Reitnour discloses the mobile device comprising an application which monitor user activities such as presses, clicks, touching an icon or shortcut. When the user press or clicks or touch any key strokes or button, the system generate an auto-dialing program that allows for automatic dialing of 911 or other emergency response service number, such as a security monitoring system.
Moreover the secondary reference Binning also teaches the monitoring the keystrokes in Para.36, “The user, for example, might select to access stored Emergency Alert Profiles by entering a "1" on a touch-tone keypad or by speaking into a receiving audio subsystem and stating the word "one." After making a selection, the telecommunications network 410 retrieves the stored Emergency Alert Control Signal from a database and presents it to the user for additional instructions. Similarly, the user might select "2" to create and/or otherwise establish a new Emergency Alert Profile”.
The primary reference Reitnour discloses the telephone module operative to monitor a sequence of keystrokes to detect a call for a pre-determined number and transceiver operable to wirelessly signal a remote unit and the pre-determined number sequence of key strokes.
However Reitnour does not explicitly disclose a request to activate an indicator at a specific location.
Binning discloses a request to activate an indicator at a specific location (Binning, Para.10, This invention addresses the above and other needs by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site…The Emergency Alert Control Signal may activate, deactivate, and/or monitor the emergency alert at a geographic location of the Emergency Alert Communications Address. When activated, the alert allows emergency personnel to more quickly locate the exact street address of the emergency.  For example, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reitnour with the teachings as in Binning. The motivation for doing so would have been for by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site (Binning, Para.10).


Argument 2:	 
Applicant argues that the reference Reitnour in view of Binning fails to teach or suggest “receiving at a server operational information from a remote device, said operational information including a request to activate an indicator at a specific location, and a GPS position indication, said GPS position indication provided by a mobile application at the remote device; 
” as recited in claim 6, 12. 

In response, Examiner would like to point out that the reference Reitnour does teach in Para.10, “If the GPS coordinates are sent to a remote server, the system preferably permits at least one remote recipient to retrieve the data stored there, including the calculated heading and speed of the mobile device, audio, video and images. This may be accomplished by including an internet link to the server in the notification message and directing the user to the server to obtain the data. Alternately, the heading and speed can be automatically sent from the server to the recipient.” And in Para.07, “The system preferably includes an application operable on the mobile device which, upon activation, such as an emergency situation, causes the system to determine a set of global position system (GPS) coordinates associated with the location of a mobile device.  A camera on the mobile device is activated to record digital images over a period of time.  The digital images may comprise a video stream or still pictures.  The set of GPS coordinates and the digital images are sent from the mobile device, preferably to a storage device, such as a remote sever”, Para.128, “a secondary application (Second App) may be operating on the devices or systems associated with the emergency contacts, including the first responders, or may be stored at a remote location for activation by any of the recipients. The Second App may be programmed to permit the recipient, such as the emergency responders or a monitoring service to transmit the data immediately to select secondary recipients selected by the user or the recipients so that they can use the information to assist in the helping the user and/or may store the information for access by such recipients. For example, upon the user activating the App, the data associated with the mobile device (GPS data, video, audio, etc.) is transmitted to an emergency responder and/or a monitoring system and emergency contacts. If the Second App is activated by any of the recipients (such as the 911 operator), it permits selection of additional responders to receive the transmitted data, such as police officers on patrol in the vicinity of the incident. As such, as the 911 operator receives updated information (such as changing positional data), the secondary responder also receives the information, thus eliminating the need for the operator to relay the information. The Second App can be programmed to automatically select secondary recipients when activated based on pre-selections entered by the responder or user (such as family members to contact in the case of emergency).”.

The reference Reitnour discloses the emergency recipient or first responder device receive the image, video, message and GPS position location of the mobile device of the user and the recipient or first responder device can activate (any of the recipients such as the 911 operator) selection of additional responders to receive the transmitted data, such as police officers on patrol in the vicinity of the incident.

However Reitnour does not explicitly disclose a request to activate an indicator at a specific location.
Binning discloses a request to activate an indicator at a specific location (Binning, Para.10, This invention addresses the above and other needs by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site…The Emergency Alert Control Signal may activate, deactivate, and/or monitor the emergency alert at a geographic location of the Emergency Alert Communications Address. When activated, the alert allows emergency personnel to more quickly locate the exact street address of the emergency.  For example, the alert may be visual, such as a flashing light or other eye-catching visual indicator on an exterior of the home or on an outbuilding of the home, to allow emergency response personnel to notice the visual indicator and more quickly locate the emergency site.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Reitnour with the teachings as in Binning. The motivation for doing so would have been for by providing systems, methods, and apparatus to activate, deactivate, monitor, and/or otherwise control an emergency alert useful for locating an emergency site (Binning, Para.10).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449